DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 21 September 2021, on an application filed 15 June 2017, which claims domestic priority to a provisional application filed 15 June 2016.
Claims 1-21 have been amended.
Claims 1-21 are currently pending and have been examined.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1, 11 and 20 recite the limitation the one or more pre-coded prescription components selected by the healthcare provider or using the one or more pre-coded prescription components dragged and dropped by the healthcare provider into an interface provided by the healthcare adherence monitoring system. There is insufficient antecedent basis for this limitation in the claim, as the one or more pre-coded prescription components were selected by the healthcare provider, not dragged and dropped. Further it is unclear whether all of these recitations to the one or more pre-coded prescription components all refer to the same thing, or whether they should be separate. Accordingly, the metes and bounds of the invention are unclear.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 11, 12, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being obvious over Creswell et al. (U.S. PG-Pub 2013/0311205 A1), hereinafter Creswell, in view of Brincat et al. (U.S. PG-Pub 2013/0346090 A1), hereinafter Brincat.

As per claims 1, 11 and 20, Creswell discloses a system, a healthcare adherence monitoring system, comprising computer-executable code and a method for monitoring adherence of a healthcare recipient to a healthcare plan, comprising: a network interface configured to communicate via a communication network; and one or more processors (Creswell, Figs. 1-4) configured for:
receiving, from a healthcare provider device via a communication network, a personalized prescription, by a healthcare adherence monitoring system, wherein the received personalized prescription comprises one or more pre-coded prescription components selected by a healthcare provider, and wherein the one or more pre-coded prescription components comprise codes executable by one or more processors of the healthcare adherence monitoring system corresponding to one or more of medication, exercise, and nutrition recommendations (Healthcare provider enters patient prescription into healthcare provider system comprising healthcare provider device, which is then transmitted to the healthcare adherence monitoring system and then to the supplemental program (“SP”) system #300, aka pharmacy system, see Figs. 2-4 6, 8A #801 and paragraphs 75, 79, 84. The SP system returns a list of programs for which the patient is eligible, based on their entered prescriptions. The provider selects an appropriate SP to provide to the patient along with their prescription [this is the personalized prescription comprised of pre-code prescription components]; as seen at paragraph 110, recited below for convenience, the SP provides information/recommendations to the patient corresponding to their prescription. The Office notes that the entirety of the system of Creswell would comprise the healthcare adherence monitoring system, see Fig. 1.
[0110] A supplemental program, as used herein, may be any document that is provided to a patient or any service in which a patient is enrolled that is designed for increasing patient adherence to a prescribed substance. Stated another way, a supplemental program may be a document or service designed to help patients understand their medication regimen and comply with it. For example, a supplemental program may be a coupon for a coupon service) that is provided to a patient for a particular prescribed substance, educational material (either general or specific) that is provided to a patient for a particular prescribed substance or disease state, a combined coupon/educational document (referred to herein as an "EduSAVE.TM." document, one example of which is exemplified in FIG. 9), as loyalty card, a prescription reminder service, an appointment reminder service, a health care coaching service, or any other patient adherence service or document. In one embodiment, the available supplemental programs are all patient adherence programs. However, the invention is not so limited and in alternate embodiments, some or all of the available supplemental programs may not relate to patient adherence. 
Note also paragraphs 227-232. It is the Office’s position that selection of a document containing text information corresponding to a prescribed supplemental program to be displayed by a text viewing application software would comprise one or more pre-coded prescription components comprise codes executable by one or more processors of the healthcare adherence monitoring system corresponding to one or more medication, exercise, or nutrition recommendations, herein the functions would be to provide prescription educational information .);  
creating, by the healthcare adherence monitoring system, a healthcare mobile file using the one or more pre-coded prescription components selected by the healthcare provider or using the one or more pre-coded prescription components dragged and dropped by the healthcare provider into an interface provided by the healthcare adherence monitoring system (SP data is incorporated into a file that is sent to a patient’s phone or computer for the patient to view the file, see paragraphs 234-235 and 253.);
transmitting, by the healthcare adherence monitoring system, the created healthcare mobile file incorporating the one or more pre-coded prescription components of the personalized prescription to a healthcare recipient device via the communication network (SP data is incorporated into a file that is sent to a patient’s phone or computer for the patient to view the file, see paragraphs 234-235 and 253.); and 
monitoring, at the healthcare adherence monitoring system, adherence of the healthcare recipient to the personalized prescription ... via the communication network (Patient adherence data is submitted to the monitoring system by polling logs of pharmacy data via the communication network, see paragraphs 420-423, 445-452, 456.).

As indicated above, and previously, it is the Office’s position that a text file or document would comprise code executable by a processor. However, in the interest of expediting prosecution, the Office will provide another reference to disclose selection of pre-coded components executable by a processor.

Creswell fails to explicitly disclose:
;
creating ... a healthcare mobile application; and
monitoring based on adherence data received from the healthcare mobile application on the healthcare recipient device.

Brincat discloses selection of pre-coded components executable by a processor; creating ... a healthcare mobile application (Brincat discloses development of an executable mobile healthcare application for a patient through selection of various pre-coded components executable by a processor, see paragraphs 32-44.) and monitoring based on adherence data received from the healthcare mobile application on the healthcare recipient device (Brincat receives and stores patient assessment dated, see paragraph 152.) in order that “disease/condition specific mobile health solutions may be designed, built, delivered and maintained [so as to] provide dynamic support and management for a patient and be adaptive to support individual patient/consumer needs and/or preferences” (Brincat, paragraph 35.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient supplemental program generation system of Creswell to include: selection of pre-coded components executable by a processor; creating ... a healthcare mobile application; and monitoring based on adherence data received from the healthcare mobile application on the healthcare recipient device, as taught by Brincat, in order to provide a patient supplemental program generation system  wherein “disease/condition specific mobile health solutions may be designed, built, delivered and maintained [so as to] provide dynamic support and management for a patient and be adaptive to 


As per claims 2, 5, 6, 12, 14 and 15, Creswell/Brincat disclose claims 1 and 21, discussed above. Creswell/Brincat also discloses:
	2, 12.	wherein the one or more pre-coded prescription components further comprise hierarchical layers of data comprising multiple layers of pages (Fig. 9 of Creswell discloses a document hierarchically arranged into at least 3 parts #900-903; given which it would be obvious to arrive at a document comprising multiple layers of pages. Paragraph 331 discloses a hierarchical list of selectable document components. Brincat also discloses layered pages of information, see paragraph 149.) , interactive elements that enable interactions with the data (Interactive toolbar of paragraph 47.), and predetermined criteria (eligible programs, paragraph 110);
5, 14.	storing, at the healthcare adherence monitoring system or adherence data warehouse comprising a memory, data related to the adherence of the healthcare recipient to the personalized prescription, wherein the data related to the adherence of the healthcare recipient to the personalized prescription is accessible to the healthcare provider device via the communication network (System stores adherence data, see Fig. 60 #2355.); 
receiving, at the healthcare adherence monitoring system, one or more customized interventions from the healthcare provider device via the communication network, the one or more customized interventions including one or more steps to be taken by the healthcare recipient for a healthier lifestyle (The patient prescription is the customized intervention for a healthier lifestyle, see Fig. 60 ); and 
transmit the one or more customized interventions to the healthcare recipient device via the communication network (See paragraphs 150, 188, 190, 235, 240.);
6, 15. 	storing, at the healthcare adherence monitoring system or adherence data warehouse comprising a memory, data related to the adherence of the healthcare recipient to the personalized prescription, wherein the stored data related to the adherence of the healthcare recipient to the personalized prescription is integrated with one or more medical records of the healthcare recipient (System stores adherence data, see Fig. 60 #2355. Patient adherence data is a medical record.); and 
predicting, at the healthcare adherence monitoring system, a likelihood of one or more health outcomes for the healthcare recipient based on the stored data related to the adherence of the healthcare recipient to the personalized prescription in combination with the one or more medical records of the healthcare recipient (Paragraph 408).


Claims 3, 4 and 13 are rejected under 35 U.S.C. 103 as being obvious over Creswell/Brincat, further in view of in view of Ferguson (U.S. PG-Pub 2009/0167531 A1), hereinafter Ferguson.

As per claims 3, 4 and 13, Creswell/Brincat disclose claims 1 and 11, discussed above. Creswell also discloses:
3, 13. 	dynamically updating the personalized prescription based on one or more configuration parameters received ... via the communication network (Creswell discloses the use of patient preference data to generate the SP containing the patient prescription, see paragraph 144.); 
dynamically generating an adherence report based on the monitored adherence of the healthcare recipient to the dynamically updated personalized prescription (Patient adherence data is submitted to the monitoring system by polling logs of pharmacy data via the communication network, see paragraphs 420-423, 445-452, 456.); and 
transmitting the adherence report to the healthcare recipient device via the communication network (Fig. 60); and
4. 	dynamically updating the personalized prescription based on one or more configuration parameters received ... via the communication network (Creswell discloses the use of patient preference data to generate the SP containing the patient prescription, see paragraph 144.); 
dynamically generating an adherence report based on the monitored adherence of the healthcare recipient to the dynamically updated personalized prescription (Patient adherence data is submitted to the monitoring system by polling logs of pharmacy data via the communication network, see paragraphs 420-423, 445-452, 456.); and 
transmitting the adherence report to the healthcare provider device via the communication network (Fig. 60).

Creswell/Brincat fails to explicitly disclose receiving parameters from the healthcare mobile application on the healthcare recipient device.

Ferguson teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to disclose receiving parameters from the healthcare mobile application on the healthcare recipient device (Figs. 7 and 9.) in order to create a system “that serve various stakeholders, hardware devices, computer software systems, standards, methods, procedures, practices and their interconnection in ways that lead to greater efficiency, safety, and efficacy, along with potentially lower cost and less wastage in the delivery of, and monitoring patient compliance with use of, medications, whether prescription or not” (Ferguson, paragraph 20).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare program generation system of Creswell/Brincat to include receiving parameters from the patient device, as taught by Ferguson, in order to create a system “that serve various stakeholders, hardware devices, computer software systems, standards, methods, procedures, practices and their interconnection in ways that lead to greater efficiency, safety, and efficacy, along with potentially lower cost and less wastage in the delivery of, and monitoring patient compliance with use of, medications, whether prescription or not” (Ferguson, paragraph 20). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 9, 10, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being obvious over 

As per claims 9, 10, 18, 19 and 21, Creswell/Brincat disclose claims 1 and 21, discussed above. Creswell/Brincat also discloses:
9, 18, 21.adaptively configuring, by the healthcare adherence monitoring system, one or more application programming interfaces ... (Creswell discloses the configuration of APIs at the monitoring system, see paragraph 409.) and the healthcare recipient device (Creswell, paragraphs 234-235 and 253.); and
an adherence data warehouse comprising at least one memory configured to store the adherence data received from the healthcare mobile application on the healthcare recipient device... (Creswell system stores adherence data, see Fig. 60 #2355. Patient adherence data is a medical record. Brincat receives and stores patient assessment dated, see paragraph 152.); and
10, 19. converting the adherence data stored ... into healthcoins, wherein the healthcoins are accessible to one or more entities via the communication network to prescribe or regulate one or more of healthcare premiums or incentives for adhering to the personalized prescription (Creswell discloses offering digital incentives for patients to adhere to the prescriptions, see paragraphs 136, 396 and 403.).

Creswell/Brincat fail to explicitly disclose:
9, 18, 21.backend integration of the healthcare mobile application ... for launching the healthcare mobile application, wherein the one or more adaptively configured application programming interfaces are configured to implement one or more backend integrations
wherein the healthcare adherence monitoring system adaptively connects the healthcare mobile application to multiple backend sources via the one or more adaptively configured application programming interfaces; and 
storing data as one or more blocks in an adherence blockchain, wherein each of the one or more blocks in the adherence blockchain includes a cryptographic hash of the adherence data stored in the respective block.  
9, 18. 		Storing data as one or more blocks in an adherence blockchain, wherein each of the one or more blocks in the adherence blockchain includes a cryptographic hash of the adherence data stored in the respective block; and
10, 19.		data stored as the one or more blocks in the adherence blockchain.

Mark teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to disclose backend integration of the healthcare mobile application ... for launching the healthcare mobile application, wherein the one or more adaptively configured application programming interfaces are configured to implement one or more backend integrations and connecting to plural backend sources (Mark discloses the use of APIs to create backend integration with a multiple application [backend sources], including healthcare record access, see paragraph 41 and claims 1-5.) in order to provide more efficient data communications via plural communicating devices.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare 

Neither Creswell/Brincat nor Mark disclose storing data using a blockchain with a cryptopgraphic hash.

Ferguson teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to disclose:
9, 18. 		as one or more blocks in an adherence blockchain, wherein each of the one or more blocks in the adherence blockchain includes a cryptographic hash of the adherence data stored in the respective block (Ferguson discloses cryptographically signing and hashing data related to patient adherence, please see paragraphs 66, 75, 82, 88, 100); and an adherence data warehouse (), and
10, 19.		data stored as the one or more blocks in the adherence blockchain (Ferguson discloses storing adherence data in a blockchain, as shown above at paragraphs 66, 75, 82, 88, 100.),
in order to create a system “that serve various stakeholders, hardware devices, computer software systems, standards, methods, procedures, practices and their interconnection in ways that lead to greater efficiency, safety, and efficacy, along with potentially lower cost and less wastage in the delivery of, and monitoring patient compliance with use of, medications, whether prescription or not” (Ferguson, paragraph 20).




Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being obvious over Creswell/Brincat further in view of Barajas et al. (U.S. PG-Pub 2016/0132660 A1), hereinafter Barajas.

As per claims 7, 8, 16 and 17, Creswell/Brincat disclose claims 1 and 11, discussed above. Creswell also discloses:
7, 16. 	receiving, at the healthcare adherence monitoring system, information ... from the healthcare recipient device for one or more caregivers to track the adherence of the healthcare recipient to the personalized prescription (Fig. 8B, #810, the healthcare system generates the eligible supplemental programs reflecting the prescription are sent to the caregiver to select a supplemental program for the patient, which would comprise an invite for the provider. Ferguson, Fig. 6 discloses information received from the patient device); and 
transmit, by the healthcare adherence monitoring system, the healthcare mobile application incorporating the personalized prescription to one or more devices associated with the one or more caregivers via the communication network (Fig. 8B, #811, the application including the eligible supplemental programs reflecting the prescription are sent to the caregiver to select a supplemental program for the patient.); and
8, 17.	monitoring, at the healthcare adherence monitoring system, adherence of the healthcare recipient to the personalized prescription based on adherence data received from the healthcare mobile application on the one or more devices associated with the one or more caregivers via the communication network (Patient adherence data is submitted to the monitoring system by polling logs of pharmacy data via the communication network, see paragraphs 420-423, 445-452, 456. It is the Office’s position that the overall system of Creswell, see Fig. 1, would comprise devices associated with caregivers.)

Creswell/Brincat fail to explicitly disclose receiving invite information inviting a provider to monitor the patient.

Barajas teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to disclose invite information inviting a provider to monitor the patient (Barajas, paragraph 67) in order to provide a patient with control over their personal 

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare program generation system of Creswell/Brincat to include invite information inviting a provider to monitor the patient, as taught by Barajas, in order to provide a patient with control over their personal healthcare decisions, including selection of provider. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 28 September 2021	 concerning the rejection of all claims under 35 U.S.C. 103 have been fully considered but they are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Brincat, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Creswell, Brincat, Kulawiec, Ferguson, Mark, Allen and Barajas, based on the logic and sound scientific 


Conclusion

The cited but unused prior art, see Severin (U.S. PG-Pub 2011/0087501 A1), is relevant as it also discloses generation of a fully functional healthcare application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
21 October 2021